Abraham Briggs plaint. agt John Giffard Defendt in an action of debt of twenty one pounds or thereabouts due by Booke as may more fully appeare with all other due damages according to attachmt dat. February. 22° 1675. . . . The Jury . . . founde for the plaint. Nineteen pounds & seven pence the ballance of the Acc° & costs of Court being twenty Six Shillings & two pence. The Defendt appealed from this judgement unto the next Court of Assistants & himselfe principall in £40. & Hudson Leverett & Nathanll Williams Sureties in £.20. [a]peice acknowledged themselves respectiuely bound . . . on condition the sd. John Giffard should prosecute his appeale . . .
[ Two bills of cost are in S. F. 1482.2, 3; the confirmation by the Court of Assistants is in its printed Records, i. 65-6. Gifford’s Reasons of Appeal (S. F. 1482.4) follow:
John Giffard his Grounds And Reasons of Appeale from the Countye Court of Boston in aprill last in that Action of mr Abraham Brig[gs] plt and John Giffard Deft to this honored Court of Assistance setting in Boston:
That whereas Mr Abraham Briggs Commenst his action in Law against the then deft Giffard for twentye pou[nds] that he should haue delivered the Sayd Giffard. The Now plt Giffard apprehending that the iurye did not Soe fully vnderstand his plees then made gaue occasion for his appeale to this honored Court. viz
Imprs The law provideing that any debt due by bill assigned. shalbe as good a debt and Estate to the assigne as it was to the assigner. and lawful to be sued for and recovered as fully as the orriginall Creditor might haue done.
By which law the sayd Giffard apprehends himse[lf] cleared fr [torn] manded by [torn] Briggs. Because that the sayd Briggs desired, that for his pay the Sayd Giffard would assigne ouer vnto him a bill of sixteene pound reddy Cash and another bill of fortye foure pounds odd money, which the Sayd Giffard did the Sayd Briggs to returne the ouer plus, all which lyes at this instant of time in the hands of the Sayd Briggs and the sayd Giffard dissposest there of, wherefore Giffard apprehends himselfe vniustly molested by the sd Briggs when he hath abundantly more made ouer to him for his pay then his debt comes vnto.
*692Secondly. That mr Abraham Briggs haueing sued by vertue of my assignement that bill of Sixteene pounds. And in law hath recovered Twelue pounds odd moneyes. As by the iuryes verdit appeares. yet he in his account brought into Court omitts the giueing of Giffard his due Credit for it And may be Supposed to be an ouer sight of the iurye, in that they did not deduct it out of Briggs his account to lessen Giffards charge.
Thirdly. That for the bill assigned him of fortye foure pounds odd money. Mr Briggs had the prissnor vnder exsecution delivered him, as well as the bill assigned him whereby he might haue receaued full satisfaction (if he did not yet satisfaction was tendred him by the prissnor as was testifyed by Thomas Matson prisson keeper in Court
fourthly. That at time the Debtor was vnder exsecution and mr Briggs did take the sayd prissnor to be his proper estate of goods or Moneys and that to make satisfaction to him for the aforesayd Sum of fortye foure pounds odd moneys. And that Giffard had noe more any thing to doe with him or the debt. And there vpon Chargd the Sayd prisson keeper with him and had bond from the Sayd Matson to the vallue of one hundred pounds for his true keeping of him, which bond the Sayd mr Abraham Briggs sued the Sayd Matson for. at the last County Court in Boston.
By all which aforesayd, the p[lt] Giffard hopes that it will evidently appeare to this honored Court that as [from] Giffard [torn] Briggs is payd and ouer payd and that the account being [torn] [there is Money] Comeing to the Sayd Giffard from the Sayd Briggs.
John Giffard
August: 29th. 76
These Reasons were received August. 31th 1676.
per Jsa Addington Cler ]